6 N.Y.3d 797 (2006)
In the Matter of ZORAIDA MELENDEZ, Respondent,
v.
BRIAN J. WING, as Commissioner of the State of New York Office of Temporary and Disability Assistance, Appellant, et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 28, 2005.
Decided February 16, 2006.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).